DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Neergaard et al (US 20100001090 A1, hereinafter 'Neergaard') in view of Py (US 6302101 B1).
Regarding Claim 1, Neergaard discloses an apparatus for delivering a liquid to an eye of a patient, the apparatus comprising:
a.	a reservoir (figure 3, second reservoir 400) configured to contain the liquid
a liquid dispenser (figure 3, first reservoir 200 comprising a perforated top plate 220, a base plate 230 comprising an electromechanical transducer 232 as shown in figures 7-8) in liquid communication with the reservoir ([0027] "The first reservoir 200 is in liquid communication with the second reservoir 400 via liquid passageway 450"), wherein the liquid dispenser includes an actuator (figure 6, electromechanical transducer 232); 
wherein the actuator is configured to provide a mechanical excitation to the liquid dispenser that generates a corresponding hydrodynamic excitation of the liquid ([0034] "As such, in operation, electricity is passed from said electrodes actuate said base plate, resulting in deformation of the base plate and vibrations driving the liquid in the inner volume to contact the perforated top plate creating particles as the liquid is driven through the apertures.")
wherein the hydrodynamic excitation of the liquid ejects the liquid through the aperture ([0034] The resultant particles are then projected by the vibrations of the base plate” vibrating within the reservoir 200 would generate fluid particles which would emit through opening 240).
Neergaard does not disclose the liquid dispenser includes a check valve, wherein the check valve includes an aperture through which the liquid can be dispensed and a pin member that engages with the aperture to provide a normally closed configuration of the check valve;
the liquid through the aperture by elastically deforming the aperture to open the check valve.
In the same field of endeavor, Py teaches a liquid dispenser (figure 9, aerosol tip or nozzle mechanism 32) includes a check valve (figure 9, normally closed valve 3105 comprises a nozzle portion 310 and a rigid shaft 3102)
Wherein the check valve includes an aperture (figure 9, aperture of outlet portion 3108) through which the liquid can be dispensed (liquid from fluid channels 3104 would be dispensed through the aperture of outlet portion) and a pin member (figure 9, rigid shaft 3102) that engages with the aperture to provide a normally closed configuration of the check valve (col 26 lines 55-57 “so that a second portion 3102a of the rigid shaft interfaces the flexible body portion 3107 to form a second normally-closed valve 3106”)
the liquid through the aperture by elastically deforming the aperture to open the check valve (col 28 lines 22-25, “the liquid in the swirling chamber is discharged via the outlet portion 3108 when the liquid pressure reaches a threshold pressure sufficient to radially deform the outlet portion 3108 forming the second normally-closed valve 3105.”).
Py provides the aerosol tip comprises normally closed valve formed by the nozzle portion and the rigid shift which allows the liquid to be ejected by elastically deforming the outlet portion in order to facilitate consistency of the dispensed dosage and ensure a sterile environment for the nasal medicament inside the dispenser (col 15 line 64- col 16 line 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard to incorporate the teachings of Py and provide the check valve includes the aperture and the pin member that engages with the aperture for the purpose of facilitating consistency of the dispensed dosage and ensuring a sterile environment for the medication within the dispenser.
Regarding Claim 5, Neergaard, as modified by Py, teaches the apparatus of claim 1.
Neergaard further discloses wherein the aperture is formed in an aperture plate (figure 3, top plate). 
Neergaard does not disclose the aperture plate having a Young’s modulus of elasticity between 0.5 GPa and 2 GPa.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Neergaard, as modified by Py, to have the aperture plate having a Young’s modulus of elasticity between 0.5 GPa and 2 GPa, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the device of Neergaard, as modified by Py would not operate differently with the claimed range and since the liquid dispenser is intended to vibrate the liquid and emit the liquid through the aperture ([0034]). Further, applicant has not shown unexpected results gleaming from having the aperture plate having a Young’s modulus of elasticity between 0.5 GPa and 2 GPa, indicating simply that other elastomers with Young’s modulus of elasticity value 0.5 GPa to 2GPa can be used ([0025]).
	Regarding Claim 6, Neergaard, as modified by Py, teaches the apparatus of claim 5.
Neergaard does not disclose a mechanical hardness of the pin member is greater than a mechanical hardness of the aperture plate.
Py teaches wherein a mechanical hardness of the pin member (figure 9, rigid shaft 3102) is greater than a mechanical hardness of the aperture plate (figure 9, outlet portion 3108) (col 28, lines 58-67 illustrating that the outlet portion 3108 is formed of flexible material while the shaft is rigid. Furthermore, only segment in aerosol tip mechanism 32 experiences deformation is outlet portion 3108, which indicates other parts including the rigid shaft has greater mechanical hardness than the outlet portion 3108).
Py provides the aerosol tip comprises the rigid shaft has greater mechanical hardness than the outlet portion in order to facilitate consistency of the dispensed dosage and ensure a sterile environment for the nasal medicament inside the dispenser (col 15 line 64- col 16 line 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard to incorporate the teachings of Py and provide the mechanical hardness of the pin member is greater than the mechanical hardness of the aperture plate for the purpose of facilitating consistency of the dispensed dosage and ensuring a sterile environment for the medication within the dispenser.
Regarding Claim 8, Neergaard, as modified by Py, teaches the apparatus of claim 1.
Neergaard does not disclose the pin member is stationary relative to the liquid dispenser.
Py teaches the pin member (figure 12a, rigid shaft 3102) is stationary relative (referring figures 10 and 12a-b, rigid shaft 3102 is stationary while fluid passes through the fluid path between rigid shaft 3108 and outlet portion 3108 of aerosol tip 32, and further col 28, lines 58-67 illustrating that only segment in aerosol tip mechanism 32 experiences deformation is outlet portion 3108, which indicates any other element including the rigid shaft is stationary) the liquid dispenser (figure 9, aerosol tip 32).
Py provides the rigid shaft is stationary relative to the liquid dispenser in order to facilitate consistency of the dispensed dosage and ensure a sterile environment for the nasal medicament inside the dispenser (col 15 line 64- col 16 line 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard to incorporate the teachings of Py and provide the check valve includes the pin member is stationary relative to the liquid dispenser for the purpose of facilitating consistency of the dispensed dosage and ensuring a sterile environment for the medication within the dispenser.
Regarding Claim 12, Neergaard, as modified by Py, teaches the apparatus of claim 1.
Neergaard does not discloses wherein a preload force engaging the pin member with the aperture in the normally closed configuration of the check valve is between 0.01 N and 0.05 N.
Py teaches the pin member engaging the aperture in the normally closed configuration of the check valve (col 26 lines 56-57, “rigid shaft interfaces the flexible body portion 3107 to form a second normally-closed valve 3106” flexible body portion 3107 including the aperture at the outlet portion 3108).
Py provides the rigid shaft interfaces the flexible outlet portion forms a normally-closed valve in order to facilitate consistency of the dispensed dosage and ensure a sterile environment for the nasal medicament inside the dispenser (col 15 line 64- col 16 line 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard to incorporate the teachings of Py and provide the pin member engaging with the aperture in the normally closed configuration of the check valve for the purpose of facilitating consistency of the dispensed dosage and ensuring a sterile environment for the medication within the dispenser.
Neergaard, as modified by Py, is still silent as to the preload force engaging the pin member with the aperture is between 0.01 N and 0.05 N.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Neergaard, as modified by Py, to have the preload force between 0.01 N and 0.05 N, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the device of Neergaard, as modified by Py would not operate differently with the claimed range and since rigid shaft and the aperture is intended forming normally closed valve (col 26 lines 56-57) Further, applicant has not shown unexpected results gleaming from having preload force between 0.01 N and 0.05 N, indicating simply that the spring constant is preferably within the range ([0025]).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard in view of Py and in further view of AVNI (US 20140323931 A1).
Regarding Claim 2, Neergaard, as modified by Py, teaches the apparatus of claim 1.
Neergaard discloses the actuator includes a vibration motor (namely electromechanical transducer which transfer the electricity into vibration, [0034] “electromechanical transducer 232 is powered by a source of energy via electrodes 250. As such, in operation, electricity is passed from said electrodes actuate said base plate, resulting in deformation of the base plate and vibrations driving the liquid”)
Neergaard does the vibration motor having an eccentric mechanical load relative to an axis of rotation of the vibration motor.
In the same field of endeavor, AVNI teaches wherein the actuator (propelling mechanism and vibration generating mean as shown in figure 2) includes a vibration motor (figure 2, electric motor 140) having an eccentric mechanical load relative to an axis of rotation of the vibration motor ([0018] propelling means comprising a piston reciprocatively movable therewithin; the piston is mechanically driven by an eccentric member rotatable by an electric motor).	 
AVNI provides the propelling mechanism comprising an electric motor and the propelling means mechanically driven by an eccentric member rotatable by an electric motor in order to adjust vibration frequency and speed of propelling mechanism by the rotation speed of the electric motor ([0053]), which would bring benefits of controlling precise drug emitting rate by controlling the rotation speed of propelling mechanism accordance with the rotation speed of the electric motor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py, to incorporate the teachings of AVNI and provide the vibration motor having an eccentric mechanical load relative to an axis of ration of the vibration motor for the purpose of providing precise drug emitting rate control.
Regarding Claim 3, Neergaard, as modified by Py and AVNI, teaches the apparatus of claim 2.
Neergaard further discloses wherein the liquid dispenser is supported by a flexible member (figure 3, base plate 230 [0034] "electricity is passed from said electrodes actuate said base plate, resulting in deformation of the base plate and vibrations", “deformable base plate” indicates it is flexible) whereby operation of the vibration motor generates the hydrodynamic excitation of the liquid by oscillating the liquid dispenser ([0034] "deformation of the base plate and vibrations driving the liquid in the inner volume to contact the perforated top plate, creating particles as the liquid is driven through the apertures.").
Regarding Claim 4, Neergaard, as modified by Py and AVNI, teaches the apparatus of claim 4.
Neergaard does not explicitly discloses wherein a spring constant of the flexible member is between 0.05 N/mm and 0.5 N/mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Neergaard, as modified by Py and AVNI, to have a spring constant of the flexible member is between 0.05 N/mm and 0.5 N/mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the device of Neergaard, as modified by Py and AVNI would not operate differently with the claimed spring constant and since the flexible constant is intended to vibrate the liquid and emit the liquid through the aperture ([0034]). Further, applicant has not shown unexpected results gleaming from having a spring constant of the flexible member is between 0.05 N/mm and 0.5 N/mm, indicating simply that the spring constant is preferably within the range ([0031]).
Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard in view of Py and in further view of Collins (US 20090212133 A1).
Regarding Claim 7, Neergaard, as modified by Py, teaches the apparatus of Claim 1.
Neergaard does not disclose wherein the aperture is tapered to be narrower at an outlet of the aperture than at an inlet of the aperture.
In the same field of endeavor, Collins teaches the aperture (figure 12b, openings 1520b) is tapered to be narrower at an outlet of the aperture than an inlet of the aperture ([0148] “Referring to FIG. 12b, the mesh openings 1520b in the mesh plate 156b are wider at the proximal (bottom) end of the plate 156b and narrower at the distal (top) end of the plate 156b”)
Collins provides the opening is wider at the bottom of the plate and narrower at the top end of the plate in order to produce the desired properties of the droplet stream ([0147] “shape of the openings 1520 contribute to determining mist parameters such as volume, velocity, and droplet size distribution”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py, to incorporate the teachings of Collins and provides the aperture is tapered to be narrower at an outlet of the aperture than an inlet of the aperture for the purpose of producing the desired properties of the droplet stream.
Regarding Claim 13, Neergaard, as modified by Py, teaches the apparatus of Claim 1.
Neergaard does not disclose the reservoir includes a vent.
Collins teaches the reservoir (figure 5, reservoir 122) includes a vent (figure 5, vent 1214)
Collins provides the vent in order to allow ambient air into the interior of the reservoir ([0117]) which would mitigate the negative pressure build up within the reservoir during dispensing fluid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py, to incorporate the teachings of Collins and provides the vent to the reservoir in order to allow ambient air into the interior of the reservoir to mitigate pressure build up during fluid dispense.
Regarding Claim 14, Neergaard, as modified by Py and Collins, teaches the apparatus of Claim 13.
Neergaard does not disclose the vent includes a filter configured to ensure that air that enters the reservoir is sterile.
Collins discloses the vent (figure 52, vent 2240) includes a filter (figure 52, filter 2242) configured to ensure that air that enters the reservoir is sterile ([0223] “The filter 2242 is also optionally configured to substantially prevent microbes from entering the cavity 2234 through the vent opening 2240.”).
Collins provides the filter to the vent in order to prevent microbes from entering the cavity of the reservoir ([0233]) while the filter allow air to enter cavity through the opening ([0222]) which would maintain the fluid within the reservoir in sterile condition while mitigating the negative pressure build up within the cavity of the reservoir. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py, to incorporate the teachings of Collins and provides the vent includes a filter configured to ensure that air that enters the reservoir is sterile for the purpose of maintaining the content within the cavity in sterile condition while mitigating the negative pressure build up during fluid dispense.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard in view of Py and in further view of Weston (US 5370317 A).
Regarding Claim 9, Neergaard, as modified Py, teaches the apparatus of Claim 1.
Neergaard does not disclose wherein a tip of the pin member engages with the aperture, and wherein the tip of the pin member has a spherical shape.
Py teaches wherein a tip of the pin member (figure 12a, second portion 3102a of the rigid shaft) engages with the aperture (referring figure 12a, the tip of second portion 3102 engages the aperture of outlet portion 3108, and further col 11 lines 23-24 “The rigid shaft interfaces the outlet to form a second normally-closed”).
Py provides the tip of the rigid shaft engages with the aperture of the outlet portion in order to facilitate consistency of the dispensed dosage and ensure a sterile environment for the nasal medicament inside the dispenser (col 15 line 64- col 16 line 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard to incorporate the teachings of Py and provide the of the pin member engages with the aperture for the purpose of facilitating consistency of the dispensed dosage and ensuring a sterile environment for the medication within the dispenser.
Neergaard, as modified by Py, is still silent as to the tip of the pin member has a spherical shape.
In the same filed of endeavor Weston provides the atomizing device comprising a tip of the pin member (stop means comprising spherical surface 20 shown in figures 5-7) has a spherical shape.
Weston provides the stop mean comprising a spherical surface at the tip in order to produce desired spray pattern and ensuring the gap between the aperture of spring plate 24 and the spherical surface is fully opened or closed as a result of relative movement of the spring plate(col 3 lines 36-45, “Whilst reference has been made above to the use of a ball or spherical surface in co-operation with a circular orifice in a plate or nozzle, other shapes could be used, for example, a conical surface co-operating with a circular hole. The precise profile of the surface and hole will be determined in part by the spray pattern required, and the present invention provides for all combinations of surfaces and holes, but it is preferred that at least one of the components has a varying cross section so that the gap between them is opened or closed as a result of relative movement.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified Py, to incorporate the teachings of Weston and provide the tip of the pin member having a spherical shape in order to produce desired spray pattern while providing improved sealing when the valve is being closed.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard in view of Py and Weston and in further view of Decock et al (US 20130140225 A1 hereinafter ‘Decock’).
Regarding Claim 10, Neergaard, as modified by Py and Weston, teaches the apparatus of Claim 9.
Neergaard does not disclose wherein the tip of the pin member is partially or completely coated with an antibacterial coating.
In the same filed of endeavor, Decock discloses a tip for dispensing liquid (figure 1, central sealing pin, also illustrated in figures 3, and 5-16 ) and wherein the tip of the pin member is partially or completely coated with an antibacterial coating (at least figures 6 and 7 illustrates the upper face of the pin 34’ is covered by anti-bacterial layer 116, Specifically [0050] “in FIG. 7, the anti-bacterial layer 117 forms an excess thickness protruding from the upper face of the pin 34' and occupies the entire thickness of the opening 56'.”).
Decock provides the anti-bacterial layer covering the upper face of the pin in order to prevent the influx into the upstream volume of contaminants for the liquid present in the reservoir ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified Py and Weston, and provides the tip of the pin member is partially or completed coated with an antibacterial coating in order to prevent the influx into the upstream volume of contaminants for the liquid present in the reservoir.
Regarding Claim 11, Neergaard, as modified by Py and Weston, teaches the apparatus of Claim 10.
Neergaard does not disclose wherein the antibacterial coating covers at least a part of the tip of the pin member that is outside the liquid dispenser in the normally closed configuration of the check valve.
Watson teaches at least a part of the tip of the pin member that is outside the liquid dispenser (surface 28 of rod disposed outside of the spring plate 24 as shown in figure 5) in the normally closed configuration of the check valve (referring figure 5, the circular orifice 25 of spring plate 24 is in closed position when the liquid 22 is not pressurized indicating it is normally closed).
Watson provides the surface of rod disposed outside of the spring plate forms normally closed configuration in order to produce desired spray pattern and ensuring the gap between the aperture and the spherical surface is fully opened or closed as a result of relative movement of spring plate (col 3 lines 36-45, “Whilst reference has been made above to the use of a ball or spherical surface in co-operation with a circular orifice in a plate or nozzle, other shapes could be used, for example, a conical surface co-operating with a circular hole. The precise profile of the surface and hole will be determined in part by the spray pattern required, and the present invention provides for all combinations of surfaces and holes, but it is preferred that at least one of the components has a varying cross section so that the gap between them is opened or closed as a result of relative movement.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified Py, to incorporate the teachings of Weston and provide the tip of the pin member is outside the liquid dispenser in the normally closed configuration of the check valve in order to produce desired spray pattern while providing improved sealing when the valve is being closed.
Neergaard, as modified by Py and Watson, is still silent as to the antibacterial coating covers at least a part of the tip.
Decock discloses a tip for dispensing liquid (figure 1, central sealing pin, also illustrated in figures 3, and 5-16 ) and the antibacterial coating covers at least a part of the tip (at least figures 6 and 7 illustrates the upper face of the pin 34’ is covered by anti-bacterial layer 116, Specifically [0050] “in FIG. 7, the anti-bacterial layer 117 forms an excess thickness protruding from the upper face of the pin 34' and occupies the entire thickness of the opening 56'.”).).
Decock provides the anti-bacterial layer covering the upper face of the pin in order to prevent the influx into the upstream volume of contaminants for the liquid present in the reservoir [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified Py and Weston, and provides the tip of the pin member is partially or completed coated with an antibacterial coating in order to prevent the influx into the upstream volume of contaminants for the liquid present in the reservoir.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard in view of Py and in further view of Costello (US 3640274 A).
Regarding Claim 15, Neergaard, as modified by Py, teaches the apparatus of Claim 1.
Neergaard does not disclose further comprising a concave mirror configured to provide an in-focus image of the patient's eye to the patient when the apparatus is positioned properly to deliver the liquid to the eye of the patient.
In the same field of endeavor, Costello teaches eye-spraying device (device as shown in figure 12) comprising a concave mirror (figure 12, mirror 54, col 1 line 38, “mirror can be concave”) configured to provide an in-focus image of the patient’s eye to the patient (col 1 lines 31-35, “The present invention provides for the attachment to the spray device of a small mirror so placed on the spray device that the operator by seeing the reflected image of the operator' s eye to be treated”) when the apparatus is positioned properly to deliver the liquid to the eye of the patient (col 1 line 31-38, “small mirror so placed on the spray device that the operator by seeing the reflected image of the operator' s eye to be treated can direct the spray accurately into the eye”).
Costello provides the concave mirror to the eye-spraying device in order to permit self-medication by providing a reflection of the area to be treated (col 3 lines 53-55 “A mirror 54 which permits self-medication by providing a reflection of the area to be treated and a reflection”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified Py, to incorporate the teachings of Costello and provides the concave mirror for the purpose of permitting self-medication by providing a reflection of the are to be treated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al (US 20080257911 A1) teaches a dispensing device comprising check valve includes an aperture and a pin
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781